Order, Supreme Court, New York County (Helen Freedman, J.), entered October 2, 1989, which granted the motion of the defendant Frederica Linick for summary judgment dismissing the complaint as to her, reversed, on the law, and the motion denied, without costs.
This is an action for medical malpractice growing out of the failure to diagnose colon cancer. The complaint alleges that from February through April 1985, plaintiff Joseph Weinman received medical treatment at the office of the defendants. It alleges that plaintiff was seen and treated by Greta Linick (Greta) who was not licensed to practice medicine in New York and that Greta was an agent or employee of defendants Marvin Linick (Marvin) and Frederica Linick (Frederica). There is no allegation or evidence that Frederica treated the plaintiff. While plaintiff alleges that he was seen by defendant Greta, defendant Marvin states that it was he who saw and treated the plaintiff.
While defendant Frederica denied, at an examination before trial, any involvement in the treatment of plaintiff, other facts make a grant of summary judgment at this stage erroneous. While Frederica stated that since 1980 she had not practiced medicine from the Manhattan office where her parents practiced, her father, Marvin, testified that she was practicing from that office in 1985 at the time of the visits of plaintiff. Frederica’s name was on the door and in the telephone book at that address. A report of a physician to whom plaintiff was referred for x-rays, as well as the bill of that physician, indicate the name of Frederica as the referring physician. While explanations were offered as to how the name Frederica *152may have appeared erroneously, and the doctor who took the x-rays stated he made a mistake, these explanations are not binding upon the plaintiff. Finally, defendant Marvin admits that he altered an envelope from the doctor who took the x-rays by deleting the name of Frederica and adding his own. He could not remember if the envelope had been altered prior to or after the commencement of this lawsuit.
Given these facts, summary judgment should have been denied. Concur—Ross, Ellerin and Smith, JJ.